Citation Nr: 0311548	
Decision Date: 06/05/03    Archive Date: 06/10/03	

DOCKET NO.  98-06 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic eye disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In a decision of March 2002, the Board determined that new 
and material evidence had been presented sufficient to reopen 
the veteran's previously denied claim for service connection 
for a chronic eye disorder.  That issue is now before the 
Board for adjudication on a de novo basis.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's bilateral 
eye disability.  In that regard, the veteran has in the past 
and continues to argue that his current eye disability is the 
result of sinusitis, or surgery therefor, performed during 
his period of active military service.  Service connection is 
currently in effect for chronic maxillary sinusitis, 
evaluated as 10 percent disabling.  

The Board notes that, in December 1943, during the veteran's 
period of active military service, he underwent an antral 
window sinusotomy for chronic right and left maxillary 
sinusitis.  The veteran was subsequently discharged for 
defective vision, secondary to primary optic atrophy on the 
left, and hyperopia and astigmatism on the right.  At no time 
during the veteran's period of active military service was it 
implied or indicated that his various eye problems were the 
result of, or in any way connected to, sinusitis.

On VA ophthalmologic examination in August 1976, it was noted 
that the veteran was status post cataract removal surgery in 
both eyes.  Additionally noted was that the veteran's 
bilateral sinus disease was not a "likely cause of his optic 
nerve deficiency."  However, on subsequent VA ophthalmologic 
examination in July 1998, the veteran received a diagnosis of 
blindness in both eyes "secondary to optic atrophy from sinus 
surgery."  

The Board observes that, in correspondence of July 2001, a 
private ophthalmologist indicated that he had reviewed copies 
of the veteran's military and VA medical records, which 
showed that, in November and December of 1943, the veteran 
experienced an episode of maxillary sinusitis, for which he 
underwent sinus surgery.  That ophthalmologist was of the 
opinion that it was "clearly possible" that the veteran's 
sinus surgery could have resulted in damage to the optic 
nerve.  Beyond this, there were "documented cases" in which 
advanced sinusitis had resulted in optic nerve damage.  
According to the ophthalmologist, this was particularly true 
prior to the widespread use of antibiotics and advances in 
surgical technique.  Under the circumstances, it was 
"completely plausible" that the veteran's optic neuropathy 
could be a sequela of his sinusitis and subsequent surgical 
intervention.  

In correspondence of March 2003, another private 
ophthalmologist offered his opinion that the veteran's visual 
loss "probably" was the result of his sinus surgery.  
Notwithstanding a specific request from the Board, a recent 
VA ophthalmologic examination (in July 2002) failed to 
clarify a number of questions regarding the relationship, if 
any, between the veteran's current eye pathology and service-
connected sinusitis.  

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2003, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
an additional VA ophthalmologic 
examination in order to more accurately 
determine the exact nature and etiology 
of his current eye disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether the veteran's current eye 
pathology is as likely as not the result 
of some incident or incidents of his 
period of active military service, 
including the aforementioned antral 
window sinusotomy in December 1943.  The 
examiner should, additionally, offer an 
opinion as to whether the veteran's 
current eye pathology is proximately due 
to, the result of, or aggravated by his 
service-connected sinusitis.  The opinion 
should address the comments of the 
private physicians regarding their 
opinions of the etiology of the eye 
disorder.  Prior to the examination, the 
claims folder should be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a chronic eye disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

